       Case 3:20-cv-05843-JSC Document 44 Filed 06/03/21 Page 1 of 4



 1   KEKER, VAN NEST & PETERS LLP
     JOHN W. KEKER - # 49092
 2   jkeker@keker.com
     R. JAMES SLAUGHTER - # 192813
 3   rslaughter@keker.com
     BRYN WILLIAMS - # 301699
 4   bwilliams@keker.com
     NICHOLAS GREEN - # 323959
 5   ngreen@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Plaintiff ANNE KIRKPATRICK

 9   KATHARINE VAN DUSEN (State Bar No. 276021)
     KENNETH NABITY (State Bar No. 287927)
10   DONOVAN L. BONNER (State Bar No. 329593)
     COBLENTZ PATCH DUFFY & BASS LLP
11   One Montgomery Street, Suite 3000
     San Francisco, CA 94104-5500
12   Telephone: 415-391-4800
     Facsimile: 415-989-1663
13   Email:     ef-ktv@cpdb.com
                ef-kpn@cpdb.com
14              ef-dlb@cpdb.com

15   Attorneys for Defendant THE CITY OF OAKLAND, CALIFORNIA

16
                                  UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                     SAN FRANCISCO DIVISION
19
     ANNE KIRKPATRICK,                              Case No. 20-cv-05843
20
                    Plaintiff,                      UPDATED JOINT CASE
21                                                  MANAGEMENT STATEMENT
               v.
22                                                  Date:      June 10, 2021
     THE CITY OF OAKLAND, CALIFORNIA,               Time:      1:30 p.m.
23   a public corporation,                          Judge:     Hon. Jacqueline S. Corley

24                  Defendant.                      Date Filed: August 19, 2020

25                                                  Trial Date: May 16, 2022

26

27

28


                                  JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 20-cv-05843
     1696732
          Case 3:20-cv-05843-JSC Document 44 Filed 06/03/21 Page 2 of 4



 1             Pursuant to Fed. R. Civ. P. 26(f) and 16, Local Rule 16-10(d), the Court’s Standing Order

 2   governing case management statements, and the Court’s March 25, 2021 Minute Order (Dkt. 35),

 3   Plaintiff Anne Kirkpatrick (“Plaintiff”) and Defendant the City of Oakland, California

 4   (“Defendant” or “the City”), hereby submit the following Updated Joint Case Management

 5   Statement. The Parties incorporate by reference their prior Joint Case Management Statements

 6   and provide this report regarding progress of this matter since the March 25, 2021 Case

 7   Management Conference.

 8   I.        ADR/SETTLEMENT
 9             The Parties have not engaged in significant settlement negotiations since the February 10,

10   2021 early settlement conference with Chief Magistrate Judge Spero. The Parties remain open to

11   continued dialogue regarding a negotiated resolution, but believe that additional discovery and

12   depositions are likely necessary before further ADR vehicles prove fruitful.

13   II.       DISCOVERY
14             The Parties have completed initial disclosures under General Order 71 and begun formal

15   discovery. Both sides have served interrogatories and requests for production and agreed to

16   forego privilege logging for communications between litigation counsel and each respective

17   party. Both sides have committed to rolling productions of responsive materials throughout this

18   summer.

19             Chief Kirkpatrick has also served third-party discovery on Robert Warshaw, the

20   independent monitor overseeing the Oakland Police Department’s compliance with the terms of

21   the Negotiated Settlement Agreement in Allen v. City of Oakland. Mr. Warshaw, citing orders in

22   Allen, declined to respond to the subpoena until authorized to do so by the Allen Court. Chief

23   Kirkpatrick moved to compel Mr. Warshaw’s compliance with her subpoena, or in the alternative

24   to exclude evidence related to Mr. Warshaw. This Court referred the matter to Judge Orrick for

25   resolution. As of the date of this filing, Judge Orrick has not set the matter for a hearing or

26   otherwise acted on Chief Kirkpatrick’s motion to compel Mr. Warshaw’s compliance.

27             The Parties anticipate beginning depositions during the late summer and early fall of

28   2021.

                                                       2
                                    JOINT CASE MANAGEMENT STATEMENT
                                             Case No. 20-cv-05843
     1696732
       Case 3:20-cv-05843-JSC Document 44 Filed 06/03/21 Page 3 of 4



 1             Chief Kirkpatrick anticipates deposing as many as twenty-five of the City's witnesses

 2   through the conclusion of discovery on December 3, 2021.

 3             The City notes that Federal Rule of Civil Procedure 30(a) permits Plaintiff to take ten (10)

 4   depositions, and reserves its rights to challenge whether any additional depositions are necessary.

 5
     Dated: June 3, 2021                                       KEKER, VAN NEST & PETERS LLP
 6

 7
                                                        By:    /s/ R. James Slaughter
 8                                                             JOHN W. KEKER
                                                               R. JAMES SLAUGHTER
 9                                                             BRYN WILLIAMS
                                                               NICHOLAS GREEN
10                                                             Attorneys for Plaintiff ANNE
                                                               KIRKPATRICK
11

12   Dated: June 3, 2021                                       COBLENTZ PATCH DUFFY & BASS
                                                               LLP
13

14                                                      By:    /s/ Katherine T. Van Dusen
                                                               KATHARINE VAN DUSEN
15                                                             KENNETH NABITY
                                                               DONOVAN L. BONNER
16
                                                               Attorneys for Defendant THE CITY OF
17                                                             OAKLAND, CALIFORNIA
18

19

20

21

22

23

24

25

26

27

28

                                                       3
                                    JOINT CASE MANAGEMENT STATEMENT
                                             Case No. 20-cv-05843
     1696732
       Case 3:20-cv-05843-JSC Document 44 Filed 06/03/21 Page 4 of 4



 1                CERTIFICATION OF CONCURRENCE FROM ALL SIGNATORIES
 2             I, R. James Slaughter, am the ECF user whose ID and password are being used to file this

 3   Joint Case Management Statement and [Proposed] Order. In compliance with N.D. Cal. Civ. L.R.

 4   5-1(i)(3), I hereby attest that I have obtained the concurrence of each signatory to this document.

 5
                                                           /s/ R. James Slaughter
 6                                                         R. James Slaughter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
                                    JOINT CASE MANAGEMENT STATEMENT
                                             Case No. 20-cv-05843
     1696732
